DETAILED ACTION
This Office Action is responsive to the reply filed May 17, 2022. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
10,196,143
“QUINLAN”
8,314,505
“MCLOUGHLIN”
3,739,580
“BLAND”
10,875,642
“KITA”
11,174,035
“TAMADA”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over QUINLAN in view of MCLOUGHLIN. 

    PNG
    media_image1.png
    917
    1395
    media_image1.png
    Greyscale

Re Claim 1, QUINLAN teaches an aircraft 10 (as shown in FIGURE 1), comprising: a fuselage 12; at least one wing [forward wing of aircraft 10 of Figure 1] extending from the fuselage (Figure 1), wherein the wing includes first and second original portions [annotated in Image 1] and a plug portion [annotated in Image 1] positioned between the first and second original portions (Figure 1), wherein the plug portion includes a leading edge and a trailing edge [annotated in Image 1] (Image 1), wherein the leading edge and the trailing edge are parallel to one another (See Image 1 and FIG. 1); and a propulsion system [including inter alia powerplants driving ducted fans 16, propellers 22F, and ducted fans 160] positioned on the at least one wing (Fig. 1), wherein the propulsion system includes at least one electric powerplant [power plant driving ducted rotor 160 of second original portion] (5:30-54) and at least one fuel powered powerplant [hybrid powerplant driving propeller 22F] (4:61 to 5:9), wherein each powerplant delivers power to a respective air mover [rotor of 160, propeller 22f] for propelling the aircraft (4:61 to 5:54), wherein at least one of the electric powerplant or the combustion powerplant is positioned outboard from the plug portion (the electric powerplant is positioned outboard of plug; see Figure 1).  However, QUINLAN fails to expressly teach the fuel powered powerplant is a combustion powerplant (though implicit). 
MCLOUGHLIN teaches an analogous fuel powered powerplant 110 (Fig. 3) that is a combustion power plant (Figure 3, 3:66 to 4:8, 4:66 to 5:13). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide fuel powered powerplant so it is a combustion powerplant of the form taught by MCLOUGHLIN so that the propulsion system includes the at least one electric powerplant and at least one combustion powerplant (and wherein each powerplant delivers power to a respective air mover for propelling the aircraft, wherein at least one of the electric powerplant or the combustion powerplant is positioned outboard from the plug portion as discussed above), in order to provide a powerplant with aerodynamic flow about the casing and able to perform an inflight restart (MCLOUGHLIN 1:17-42).  

Re Claim 2, QUINLAN in view of MCLOUGHLIN teaches the aircraft as recited in claim 1. QUINLAN further teaches wherein the electric powerplant is positioned outboard from the plug portion (see Image 1; location of electric powerplant is outboard of plug portion).  

Re Claim 3, QUINLAN in view of MCLOUGHLIN teaches the aircraft as recited in claim 1. QUINLAN further teaches the combustion powerplant is positioned inboard from the plug portion (see Image 1; combustion powerplant is inboard of plug portion).  

Re Claim 4, QUINLAN in view of MCLOUGHLIN teaches the aircraft as recited in claim 1. QUINLAN further teaches a length of the plug portion is greater than a combined length of a first propeller blade operatively connected to the air mover of the electric powerplant and a second propeller blade operatively connected to the air mover of the combustion powerplant (see Image 1 / Figure 1, and 4:43-60, 5:65 to 6:15). The plug portion of QUINLAN has a length of three child modules 20 perpendicular to axis 11; the propeller 22F has a length of D2 in the same direction, which is less than a length of one child module 20, the ducted fan 160 also has a length less than one child module, as it is contained in one child module; accordingly, it is apparent from Figure 1 and 4:43-60 and 5:65 to 6:15 that length of the plug portion is greater than a combined length of a first propeller blade operatively connected to the air mover of the electric powerplant and a second propeller blade operatively connected to the air mover of the combustion powerplant.  

Re Claim 5, QUINLAN in view of MCLOUGHLIN teaches the aircraft as recited in claim 1, wherein the combustion powerplant includes a heat engine, wherein the heat engine is a gas turbine, a rotary engine or a reciprocating engine of any fuel type with a configuration of turbomachiney elements, selected from the group consisting of a turbocharger, turbosupercharger or supercharger and exhaust recovery turbo compounding, that is mechanically, electrically, hydraulically or pneumatically driven (see MCLOUGHLIN as discussed above and at 3:14-30, 4:1-7).  

Re Claim 6, QUINLAN in view of MCLOUGHLIN teaches the aircraft as recited in claim 1, wherein an inner nacelle 30 houses a heat engine of the combustion powerplant (MCLOUGHLIN Figure 3). QUINLAN further teaches that an analogous inner nacelle [annotated in Image 1] positioned at an abutment of the first original portion and the plug portion (see Image 1). 

Re Claim 8, QUINLAN in view of MCLOUGHLIN teaches the aircraft as recited in claim 1. QUINLAN further teaches further comprising a battery positioned out board of the plug portion (5:45-64). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide batteries positioned out board of the plug portion, to arrange more than one UAV child module out board of the plug portion (QUINLAN 5:45-64). It has been held that the duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI (B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over QUINLAN in view of MCLOUGHLIN as applied above, further in view of BLAND and KITA. 
Re Claim 7, QUINLAN in view of MCLOUGHLIN teaches the aircraft as recited in claim 1. QUINLAN further teaches the electric powerplant is positioned at an abutment of the second original portion and the plug portion (Image 1). However, QUINLAN in view of MCLOUGHLIN as discussed so far fails to an outer nacelle positioned at the abutment of the second original portion and the plug portion (though implicit), and wherein the outer nacelle houses an electric motor of the electric powerplant.  
BLAND teaches a nacelle 9 housing a vertical ducted fan consonant with the electric powerplant.   It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the aircraft such that an outer nacelle positioned at the abutment of the second original portion and the plug portion to house the lift fan of the electric propulsor (3:6-28). However, QUINLAN in view of MCLOUGHLIN and BLAND fails to expressly teach an electric motor of the electric powerplant housed in the outer nacelle. 
KITA teaches an electric motor 80 of an electric powerplant [76, 80], the motor housed in an outer nacelle (Figs. 1 & 3). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the aircraft such that an electric motor of the electric powerplant housed in the outer nacelle, in order to drive rotate the fan (5:1-15). 

Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over QUINLAN in view of MCLOUGHLIN and TAMADA.
Re Claim 9, QUINLAN teaches a hybrid-electric aircraft 10 (as shown in FIGURE 1), comprising: a fuselage 12; at least one wing [forward wing of aircraft 10 of Figure 1] extending from the fuselage (Figure 1), wherein the wing includes first and second original portions [annotated in Image 1] and a plug portion [annotated in Image 1] positioned between the first and second original portions (Figure 1); wherein the plug portion includes a leading edge and a trailing edge [annotated in Image 1] (Image 1), wherein the leading edge and the trailing edge are parallel to one another (See Image 1 and FIG. 1); and a propulsion system [including inter alia powerplants driving ducted fans 16, propellers 22F, and ducted fans 160] positioned on the at least one wing (Fig. 1), wherein the propulsion system includes at least one fuel powered powerplant [powerplant driving propeller 22F] (4:61 to 5:9) and at least one hybrid-electric powerplant [power plant driving ducted rotor 160 of second original portion] (5:30-54), wherein each powerplant delivers power to a respective air mover [propeller 22f, rotor 160] for propelling the aircraft (4:61 to 5:54), wherein at least one of the fuel powered powerplant and the hybrid-electric powerplant is positioned outboard from the plug portion (the hybrid-electric powerplant is positioned outboard of plug; see Figure 1).  However, QUINLAN fails to expressly teach the fuel powered powerplant is a combustion powerplant (though implicit). 
MCLOUGHLIN teaches an analogous fuel powered powerplant 110 (Fig. 3) that is a combustion power plant (Figure 3, 3:66 to 4:8, 4:66 to 5:13). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide fuel powered powerplant so it is a combustion powerplant of the form taught by MCLOUGHLIN so that the propulsion system includes the at least one electric powerplant and at least one combustion powerplant (and wherein each powerplant delivers power to a respective air mover for propelling the aircraft, wherein at least one of the electric powerplant or the combustion powerplant is positioned outboard from the plug portion as discussed above), in order to provide a powerplant with aerodynamic flow about the casing and able to perform an inflight restart (MCLOUGHLIN 1:17-42).  However, QUINLAN in view of MCLOUGHLIN as discussed so far fails to teach wherein the hybrid-electric powerplant includes a heat engine and an electric motor arranged in a parallel drive configuration or in an in-line drive configuration. 
TAMADA teaches an analogous hybrid-electric power plant wherein the hybrid-electric powerplant includes a heat engine [bleed air tip turbine 26] and an electric motor 24 arranged in a parallel drive configuration or in an in-line drive configuration (3:54 to 4:32). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hybrid-electric powerplant includes a heat engine and an electric motor arranged in a parallel drive configuration or in an in-line drive configuration, to provide a hybrid configuration of high efficiency (1:14-44). 

Re Claim 10, QUINLAN in view of MCLOUGHLIN and TAMADA teaches the aircraft as recited in claim 9. QUINLAN further teaches wherein the electric powerplant is positioned outboard from the plug portion (see Image 1; location of hybrid-electric powerplant is outboard of plug portion).  

Re Claim 11, QUINLAN in view of MCLOUGHLIN and TAMADA teaches the aircraft as recited in claim 9. QUINLAN further teaches the combustion powerplant is positioned inboard from the plug portion (see Image 1; combustion powerplant is inboard of plug portion).  

Re Claim 12, QUINLAN in view of MCLOUGHLIN and TAMADA teaches the aircraft as recited in claim 9, wherein the heat engine of the hybrid-electric powerplant is a gas turbine, a rotary engine or a reciprocating engine of any fuel type with a configuration of turbomachiney elements, selected from the group consisting of aApplication No. 16/878,5805Docket No.: 1569119.040US1 turbocharger, turbosupercharger or supercharger and exhaust recovery turbo compounding, that is mechanically, electrically, hydraulically or pneumatically driven (bleed air gas turbine; see TAMADA 3:43 to 4:28).  
Re Claim 13, QUINLAN in view of MCLOUGHLIN and TAMADA teaches the aircraft as recited in claim 9, wherein an inner nacelle 30 houses a heat engine of the combustion powerplant (MCLOUGHLIN Figure 3). QUINLAN further teaches that an analogous inner nacelle [annotated in Image 1] positioned at an abutment of the first original portion and the plug portion (see Image 1).

Re Claim 15, QUINLAN in view of MCLOUGHLIN and TAMADA teaches the aircraft as recited in claim 9. QUINLAN further teaches a length of the plug portion is greater than a combined length of a first propeller blade operatively connected to the air mover of the electric powerplant and a second propeller blade operatively connected to the air mover of the combustion powerplant (see Image 1 / Figure 1, and 4:43-60, 5:65 to 6:15). The plug portion of QUINLAN has a length of three child modules 20 perpendicular to axis 11; the propeller 22F has a length of D2 in the same direction, which is less than a length of one child module 20, the ducted fan 160 also has a length less than one child module, as it is contained in one child module; accordingly, it is apparent from Figure 1 and 4:43-60 and 5:65 to 6:15 that length of the plug portion is greater than a combined length of a first propeller blade operatively connected to the air mover of the electric powerplant and a second propeller blade operatively connected to the air mover of the combustion powerplant.  

Re Claim 16, QUINLAN in view of MCLOUGHLIN and TAMADA teaches the aircraft as recited in claim 9. QUINLAN further teaches further comprising a battery positioned out board of the plug portion (5:45-64). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide batteries positioned out board of the plug portion, to arrange more than one UAV child module out board of the plug portion (QUINLAN 5:45-64). It has been held that the duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI (B).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over QUINLAN in view of MCLOUGHLIN and TAMADA as applied above, further in view of BLAND and KITA. 
Re Claim 14, QUINLAN in view of MCLOUGHLIN and TAMADA teaches the aircraft as recited in claim 9. QUINLAN further teaches the electric powerplant is positioned at an abutment of the second original portion and the plug portion (Image 1). However, QUINLAN in view of MCLOUGHLIN and TAMADA as discussed so far fails to an outer nacelle positioned at the abutment of the second original portion and the plug portion (though implicit), and wherein the outer nacelle houses an electric motor of the electric powerplant.  
BLAND teaches a nacelle 9 housing a vertical ducted fan consonant with the electric powerplant.   It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the aircraft such that an outer nacelle positioned at the abutment of the second original portion and the plug portion to house the lift fan of the electric propulsor (3:6-28). However, QUINLAN in view of MCLOUGHLIN, TAMADA and BLAND fails to expressly teach an electric motor of the electric powerplant housed in the outer nacelle. 
KITA teaches an electric motor 80 of an electric powerplant [76, 80], the motor housed in an outer nacelle (Figs. 1 & 3). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the aircraft such that an electric motor of the electric powerplant housed in the outer nacelle, in order to drive rotate the fan (5:1-15). 




Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over QUINLAN in view of BLAND.  
Re Claim 17, QUINLAN teaches a method for retrofitting (with child modules 20) an aircraft 10, the method comprising: segmenting a wing of an aircraft into two original portions [annotated in Image 1]; Application No. 16/878,5806Docket No.: 1569119.040US1 positioning a plug portion [annotated in Image 1] between the two original portions, wherein the plug portion includes a leading edge and a trailing edge [annotated in Image 1] (Image 1), wherein the leading edge and the trailing edge are parallel to one another (See Image 1 and FIG. 1), such that a first nacelle [annotated “inner nacelle” in Image 1] is positioned on an inboard side of the plug portion (Image 1) and a ducted fan 160 is positioned on an outboard side of the plug portion (Fig. 1); and connecting the plug portion to at least one of the two original portions, the first nacelle and the ducted fan (6:54 to 7:20). However, QUINLAN fails to expressly teach a second nacelle. 
BLAND teaches a nacelle 9 housing a vertical ducted fan (consonant with 160 of QUINLAN) (BLAND 3:6-29).   It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such that it includes a second nacelle is positioned on an outboard side of the plug portion; and connecting the plug portion to at least one of the two original portions, the first nacelle and the second nacelle, in order to house the lift fan of the electric propulsor (BLAND 3:6-28). 

Re Claim 18, QUINLAN in view of BLAND teaches the method as recited in claim 17 as discussed above. In QUINLAN in view of BLAND as discussed so far above the second nacelle is formed by the child module 20 annotated “second original portion” in Image 1, but as discussed so far fails to teach the method further comprising connecting the second nacelle to the plug portion prior to connecting the plug portion to at least one of the two original portions.  
	QUILAN further teaches the combinations of modules 20, 30 (forming the plug, first original and second original portions) may be formed in flight (7:21-50). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such that that it includes connecting the second nacelle to the plug portion (connecting the second original portion to the plug portion) prior to connecting the plug portion to at least one of the two original portions (prior to connecting to the plug portion to the first original portion), it has been held that [when] all the claimed elements were known in the prior art (in the instant case, modules) and one skilled in the art could have combined the elements as claimed by known methods (connecting the modules such that the second portion and plug portion are connected first followed by connecting them to the first portion) with no change in their respective functions, and  the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (aircraft 10),  it would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A.See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.

Re Claim 19, QUILAN in view of BLAND teaches the method as recited in claim 17. QUINLAN  further teaches mounting at least a portion of an electric powerplant with the second nacelle (QUILAN teaches an electric ducted fan 16 in the child module). Providing the fan of the electric ducted fan in the nacelle would have been obvious for the reasons discussed in Claim 17.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over QUINLAN in view of BLAND as applied above, further in view of MCLOUGHLIN.  
Re Claim 20, QUILAN in view of BLAND teaches the method as recited in claim 17, but fails to teach further comprising mounting at least a portion of a combustion powerplant with the first nacelle (though implicit). 
MCLOUGHLIN teaches an analogous fuel powered powerplant 110 (Fig. 3) that is a combustion power plant mounting in a first nacelle (Figure 3, 3:66 to 4:8, 4:66 to 5:13). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such that at least a portion of a combustion powerplant is mounted with the first nacelle, in order to provide a powerplant with aerodynamic flow about the casing and able to perform an inflight restart (MCLOUGHLIN 1:17-42).  

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
June 8, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741